Citation Nr: 0514103	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-07 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected left ulnar neuropathy, status post ulnar 
transposition, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected left ankle biopsy residuals, currently rated 20 
percent disabling.

3.  Entitlement to an earlier effective date prior to October 
17, 2000, for a grant of service connection for hereditary 
pressure sensitive neuropathy of the right upper extremity, 
status post ulnar and median nerve transposition and release, 
associated with left ulnar neuropathy status post ulnar 
transposition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2000, October 
2002, and November 2003, by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
August 2000 decision, inter alia, denied the veteran's claim 
for an increased evaluation greater than 20 percent for left 
ulnar neuropathy, status post ulnar transposition.  The 
October 2002 decision, inter alia, granted the veteran a 10 
percent evaluation for left ankle biopsy residuals, which was 
later increased to 20 percent by rating decision of November 
2004.  The veteran continues his appeal of this issue.  The 
November 2003 decision, inter alia, granted the veteran 
service connection for hereditary pressure sensitive 
neuropathy of the right upper extremity, status post ulnar 
and median nerve transposition and release, associated with 
left ulnar neuropathy status post ulnar transposition, 
effective October 17, 2000.  The veteran contends that an 
effective date of as early as October 1981 is warranted for 
the award of service connection for this disability.


FINDINGS OF FACT

1.  Service-connected left ulnar neuropathy, status post 
ulnar transposition, affects the minor upper extremity and is 
currently manifested by partial paralysis of the ulnar nerve 
with chronic intermittent numbness and paraesthesias 
affecting the hand, fingers, and forearm, trace weakness of 
the intrinsic left hand muscles; loss of biceps or triceps 
reflex, and decreased pain perception in the left arm up to 
approximately 10 centimeters below the elbow, which produces 
moderate impairment.


2.  Service-connected left ankle biopsy residuals are 
currently manifested by decreased pain perception from the 
ankle to the mid-calf, decreased vibratory sensation of the 
foot to the mid-calf, and slightly diminished strength on 
dorsiflexion of the left foot, which produces moderate 
impairment.

3.  On October 17, 2000 the RO received the veteran's formal 
claim of entitlement to service connection for a chronic 
neuropathic disability of his right upper extremity.  

4.  In a November 2003 rating decision which stemmed from the 
above claim, the RO granted service connection for hereditary 
pressure sensitive neuropathy of the right upper extremity, 
status post ulnar and median nerve transposition and release, 
and assigned an effective date of October 17, 2000 for this 
award.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for service-connected left ulnar neuropathy, status 
post ulnar transposition, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8516 
(2004).

2.  The criteria for an increased evaluation in excess of 20 
percent for service-connected left ankle biopsy residuals 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.118, 4.124a, Diagnostic Codes 7805, 8520 (2004).

3.  The criteria for an effective date prior to October 17, 
2000 for service connection for hereditary pressure sensitive 
neuropathy of the right upper extremity, status post ulnar 
and median nerve transposition and release, have not been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in August 2001 and September 2001, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has also been provided with VA examinations 
which address the increased rating claims on appeal.  All 
pertinent private and VA medical records for the period from 
1999 to 2004 have been obtained and associated with the 
claims file, as well as his service medical records, those 
medical records that pertain to his award of disability 
benefits from the Social Security Administration (SSA), and 
all pertinent medical and administrative records relating to 
his claim from the time of his discharge from active duty in 
July 1969 to the present time.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Increased Ratings.

The history of the veteran's claim shows that service 
connection was granted for left ulnar neuropathy, status post 
ulnar transposition, and residuals of a left ankle biopsy in 
a February 1970 rating decision.  Service connection has been 
in continuous effect for each disability since July 1969.  

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2004).  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

(a.) Left Ulnar Neuropathy, Status Post Ulnar Transposition

The veteran's medical records show that he is right-handed, 
and that his service-connected left ulnar neuropathy, status 
post ulnar transposition, affects his minor upper extremity.  
This disorder has been rated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
for paralysis of the ulnar nerve.  Mild incomplete paralysis 
of the ulnar nerve affecting the minor upper extremity 
warrants the assignment of a 10 percent evaluation.  Moderate 
incomplete paralysis of the ulnar nerve affecting the minor 
upper extremity warrants the assignment of a 20 percent 
evaluation.  Severe incomplete paralysis of the ulnar nerve 
affecting the minor upper extremity warrants the assignment 
of a 30 percent evaluation.  Complete paralysis of the ulnar 
nerve affecting the minor upper extremity, with "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb, and weakened flexion 
of the wrist, warrants a 50 percent disability rating.

VA examination in September 2001 shows that the veteran 
displayed 5/5 motor strength in his left upper extremity.  
The findings of a September 2002 VA neurological examination 
show that the veteran reported experiencing numbness in his 
left arm, with weakened grip of his left hand.

A private neurological treatment summary dated in September 
2003 from R. W. Trout, M.D., shows that the veteran 
experienced chronic intermittent numbness and paraesthesias 
in his left upper extremity affecting his hand, fingers, and 
forearm.  Tinel's sign was positive at the ulnar groove and 
the wrist.  Radial pulses were intact and he exhibited trace 
weakness of the intrinsic left hand muscles.  An 
electromyogram study (EMG) conducted by the private physician 
revealed findings where were interpreted as being consistent 
with left carpal tunnel syndrome that was characterized as 
moderate. 

VA neurological examination of October 2003 shows that the 
reviewing physician characterized the symptoms associated 
with the veteran's left ulnar entrapment as being mild.  VA 
examination in August 2004 reports that the veteran's left 
upper extremity was unable to produce a biceps or triceps 
reflex despite multiple attempts.  There was a decrease in 
pain perception in the left arm up to approximately 10 
centimeters below the elbow.    

Applying the objective findings presented above to the rating 
criteria of Diagnostic Code 8516, the disabling symptoms 
associated with the veteran's service-connected left ulnar 
neuropathy, status post ulnar transposition, are not 
productive of more than moderate impairment due to incomplete 
paralysis of the ulnar nerve.  The veteran still retains full 
5/5 muscle strength of his left upper extremity and all 
objective characterizations of his neurological disability 
describe it as being no more than moderately impairing.  In 
view of the foregoing discussion, the evidence does not 
support the veteran's claim for an increased evaluation in 
excess of 20 percent for his left ulnar neuropathy, status 
post ulnar transposition.  His appeal in this regard must 
therefore be denied.

(b.) Left Ankle Biopsy Residuals

The veteran's service-connected left ankle biopsy residuals 
are rated under the criteria for scars, contained in 38 
C.F.R. § 4.118, Diagnostic Code 7805, and the criteria for 
paralysis of the sciatic nerve 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

The private and VA medical evidence associated with the 
record that addresses the veteran's left ankle biopsy 
residuals for the period from 2002 to 2004 show that there is 
a scar that is residual to the left ankle biopsy that 
measures approximately 4.0 centimeters in length and indicate 
that there are no actual symptoms associated with the scar 
itself, and that the primary disabling symptoms related to 
the left ankle biopsy residuals are neurological.  Therefore, 
the applicable rating criteria for paralysis of the sciatic 
nerve are 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This 
diagnostic code provides for the assignment of a 10 percent 
evaluation for mild incomplete paralysis of the sciatic 
nerve.  Moderate incomplete paralysis of the sciatic nerve 
warrants the assignment of a 20 percent evaluation.  
Moderately severe incomplete paralysis of the sciatic nerve 
warrants the assignment of a 40 percent evaluation.  Severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, warrants the assignment of a 60 percent 
evaluation.  Complete paralysis of the sciatic nerve, with 
the dangling and drop of the foot, inability to actively move 
the musculature below the knee, and weakened flexion of the 
knee or, loss of flexion of the knee, warrants the assignment 
of a 80 percent evaluation.

VA neurological treatment and examination reports dated from 
2003 to 2004 indicate that the veteran had extensive 
neurological impairment affecting all of his upper and lower 
extremities, but that some of these disabilities were not 
service-connected.  Specifically, with regard to the left 
lower extremity, the evidence shows that there was impairment 
of the veteran's peroneal nerve.  The examination reports 
presented sufficient detail, however, to distinguish the 
disability produced by the nonservice-connected peroneal 
nerve impairment from that produced by his service-connected 
sciatic nerve impairment due to the left ankle biopsy.  

The findings of a October 2003 VA neurological examination 
shows that the veteran's left ankle exhibited sensory loss 
and dysesthesias adjacent to the sural nerve biopsy of his 
left ankle.      

An August 2004 VA neurological examination shows that the 
veteran's left ankle biopsy residuals were manifested by 
somewhat diminished deep tendon reflexes, with the examiner 
being unable to detect the patellar reflex or ankle reflex.  
The veteran experienced decreased perception of pain from his 
ankle to his mid-calf, decreased vibratory sensation of his 
foot to the mid-calf, and slightly diminished strength on 
dorsiflexion of his left foot.  

Applying the objective findings presented above to the rating 
criteria of Diagnostic Code 8520, the Board concludes that 
the disabling symptoms associated with the veteran's service-
connected residuals of a left ankle biopsy are not productive 
of more than moderate impairment due to incomplete paralysis 
of the sciatic nerve.  The veteran's primary symptoms are 
decreased pain perception from his ankle to his mid-calf and 
decreased vibratory sensation of his foot to the mid-calf, 
with only slightly diminished strength on dorsiflexion of his 
left foot.  These symptoms, taken as a whole, do not more 
closely approximate the criteria for moderately severe 
incomplete paralysis of the sciatic nerve.  In view of the 
foregoing discussion, the Board finds that the evidence does 
not support the veteran's claim for an increased evaluation 
in excess of 20 percent for his left ankle biopsy residuals.  
His appeal in this regard must therefore be denied.

(c.) Earlier Effective Date 

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for an ulnar neuropathy 
affecting his right upper extremity on October 17, 2000.  His 
claims file contains no documentation of a formal or informal 
claim for VA compensation for this specific disability prior 
to this date.

The veteran's service medical records show no neuropathic 
disability affecting his right upper extremity throughout his 
period of active duty.

Following the veteran's honorable discharge from service in 
July 1969, he filed a claim for VA compensation for a 
neurological disability affecting his left upper extremity, a 
genitourinary disability, thyroid problems, and a psychiatric 
disability.  He did not mention anywhere in this claim that 
he was seeking VA compensation for a neurological disorder 
affecting his right upper extremity.  The report of an 
January 1970 VA examination conducted pursuant to this claim 
shows with specificity that no neurological disorder 
affecting his right upper extremity was noted at that time.  
VA medical records associated with the claims file show that 
later, in August 1981, a neurological disability was noted 
which affected his right upper extremity due to compression 
neuropathies of unknown etiology.   

Thereafter, the veteran's claims file shows that he filed a 
claim for service connection for a neurological disability of 
his right upper extremity on October 17, 2000.  No 
correspondence from the veteran prior to this date contains 
any language that may be broadly interpreted as an informal 
claim for VA compensation for a neurological disability of 
the right upper extremity.

The report of an October 2003 VA medical examination shows 
that the veteran was diagnosed with hereditary pressure 
sensitive neuropathy of the right upper extremity, status 
post ulnar and median nerve transposition and release, which 
the examining physician determined was a manifestation of the 
same congenital disease that produced the left upper 
extremity neuropathic disorder for which the veteran received 
treatment in service and was later awarded VA compensation.  
In a November 2003 rating decision, the RO granted service 
connection for hereditary pressure sensitive neuropathy of 
the right upper extremity, status post ulnar and median nerve 
transposition and release, with an effective date of October 
17, 2000 for the service connection award.  The veteran 
appealed the effective date assigned and apparently contends 
that, in essence, VA had committed error in not correctly 
diagnosing the nature of the neurological disorder of his 
right arm in 1981 and that the effective date of this award 
should extend back to 1981.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

When the veteran filed his claim for service connection for a 
neurological disability of his right upper extremity on 
October 17, 2000, it was an original claim for this specific 
disability.  It is undisputed that the veteran did not file a 
claim for VA compensation for a neurological disability of 
his right upper extremity prior October 17, 2000.  Correct 
application of the aforementioned regulations supports the 
effective date of October 17, 2000 for the award of service 
connection for hereditary pressure sensitive neuropathy of 
the right upper extremity, status post ulnar and median nerve 
transposition and release, as this was the date of receipt of 
the veteran's original claim.  There is no indication in the 
file, or any allegation from the veteran, that any actual 
claim was filed before then.  

The veteran contends that the neurological disability of his 
right arm was misdiagnosed in the medical examinations 
conducted 1981, and that the examining physicians should have 
noted the nature of his disability much earlier.  The veteran 
contends that he should have been diagnosed with a 
neurological disability of his right upper extremity that was 
associated with his service-connected neurological disability 
of his left upper extremity in 1981, and that he was 
misdiagnosed in 1981 and therefore, to correct this perceived 
error, VA should make the effective date of his compensation 
award extend back to 1981.  However, there are no provisions 
in the applicable laws and regulations, however, to allow an 
earlier effective date on this basis.  

The effective date for service connection for the veteran's 
hereditary pressure sensitive neuropathy of the right upper 
extremity, status post ulnar and median nerve transposition 
and release, is October 17, 2000, the date on which VA 
received his original claim for VA compensation for this 
disability.  The veteran did not submit a claim for this 
disability at any time prior to then.  This date is clearly 
more than one year after his separation from active service 
in July 1969.  As such, there is simply no legal basis for an 
effective date earlier than October 17, 2000 for the grant of 
service connection for hereditary pressure sensitive 
neuropathy of the right upper extremity, status post ulnar 
and median nerve transposition and release.  The Board thus 
concludes that an effective date earlier than October 17, 
2000 is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Therefore, the appeal must be denied.


ORDER

An increased evaluation in excess of 20 percent for service-
connected left ulnar neuropathy, status post ulnar 
transposition, is denied.

An increased evaluation in excess of 20 percent for service-
connected left ankle biopsy residuals is denied.

An earlier effective date prior to October 17, 2000, for a 
grant of service connection for hereditary pressure sensitive 
neuropathy of the right upper extremity, status post ulnar 
and median nerve transposition and release, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


